Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendments to “Abstract”, “Claim, and “specification”, filed on 08/20/2018 have been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 12/21/2018, 02/26/2019, 06/20/2019, 09/20/2019, 09/27/2019, and 10/10/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 08/20/2018 have been considered and approved by the examiner.

Claim Objections
Claims 22, 25, and 29-37 are objected to because of the following informalities:  
	Regarding claims 22 and 37, the phrase, “between 240o – 260oC” is grammatically incorrect. “240o – 260oC” is a range, not a pair of limits.
	Regarding claim 25, the phrase, “between 10 MPa - 28 MPa” is grammatically incorrect. “10 MPa - 28 MPa” is a range, not a pair of limits.
	Regarding claims 29 and 30, the “wherein” clauses in these two claims require a verb, and no verb is present after the word “wherein”.
	Regarding claim 34, the phrase, “is shaped one of frame-like, grid-like, and wire-like”
 appears to be grammatically incorrect. 
Regarding claim 35, the phrase, “from a bonding material” appears to be grammatically incorrect. Is the at least one bonding layer merely made of the bonding material?
Regarding claim 36, the phrase, “is carried out”, the examiner suggests that the verb “is” be replaced with the verb “are”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 35, the limitation, “having a second coefficient of expansion smaller than the first coefficient of expansion to each other” is unclear with regard to the intended function of the phrase “to each other”. The examiner notes further that the absence of a comma immediately before said phrase makes it impossible – barring an error in grammar – the phrase applies to anything earlier in the claim.
Regarding claims 23, 26, and 38, the limitation, “a diffusion metal” is unclear with regard to what constitute a “diffusion metal”.
Regarding claim 27, the limitation, “the at least one first bonding layer is configured as a boundary layer of the first layer and/or the second layer” is unclear with regard to how the at least one first bonding layer can be a component of one of the first and/or the second layer -- particularly in the conjunctive alternative -- when the parent claim recites that the at least one first bonding layer is formed between the first layer and the second layer.
Regarding claim 33, the limitation, “a layer from the first material” is unclear with regard to the arrangement being described. Is the layer merely made of the first material?

References Cited
The references of interest are cited:
Aoki et al. (US 20100099573 A1) discloses relating a heat spreading plate for a circuit carrier, comprising: 
at least one first layer (i.e., 5a) made of a first material having a first coefficient of expansion bonded to at least one second layer (i.e., 5b), wherein the first metal layer 5a and the second metal layer 5b have the almost equal coefficient of thermal expansion (see Fig. 1, and ¶0023, ¶0028, i.e.); and wherein at least one first bonding layer (4a or 4b) is formed between the first layer and the second layer.
Joshi (US 10886251 B2) shows in figures, a multilayer composite bonding material layer (130) (see Fig. 2) that provides in the multilayer composite bond layer (133) (see Fig. 1.)

    PNG
    media_image1.png
    326
    490
    media_image1.png
    Greyscale

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816